NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1994-20

COLONIAL RECORDS
STORAGE, LLC,

          Plaintiff-Respondent,

v.

NANCY S. SIMPSON, ESQ.,
d/b/a STEIN, SIMPSON &
ROSEN, P.A.,

     Defendant-Appellant.
__________________________

                   Submitted November 10, 2021 – Decided December 9, 2021

                   Before Judges Fuentes and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. DC-007491-20.

                   Nancy S. Simpson, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM
      In this one-sided appeal, defendant Nancy S. Simpson, an attorney

appearing pro se, appeals from a March 12, 2021 final judgment for $14,049.51

entered in favor of plaintiff Colonial Records Storage, LLC (Colonial) following

a bench trial in the Special Civil Part. We reverse.

      On July 11, 2020, Colonial, a company that stored, shredded, and

delivered retained business records for professionals, filed a complaint against

"Nancy S. Simpson, Esq. . . . d/b/a Stein Simpson & Rosen, P.A." for overdue

storage fees.   At the trial conducted on March 12, 2021, Colonial's Vice

President and General Manager, Mark Lillo, testified that since 1993, Colonial

provided record storage services to defendant Simpson d/b/a Stein Simpson &

Rosen, P.A., a New Jersey domestic professional corporation 1 engaged in the

business of providing legal services. However, in 2017, the firm stopped paying

Colonial's invoices despite Colonial's repeated demands for payment. Lillo

confirmed Simpson never provided legal services for Colonial and their business

relationship was related exclusively to record storage services.




1
   A professional corporation is "a corporation . . . organized under [The
Professional Service Corporation Act] for the sole and specific purpose of
rendering the same or closely allied professional service as its shareholders, each
of whom must be licensed or otherwise legally authorized within this State to
render such professional service." N.J.S.A. 14A:17-3(2).
                                                                             A-1994-20
                                        2
      Although the law firm no longer "provid[ed] legal services," Simpson

acknowledged "[i]t ha[d] not been formally dissolved." Simpson admitted being

"a shareholder" of the law firm and practicing law "as a member of the firm"

until she retired. However, Simpson denied being personally responsible or

having assumed responsibility for any services provided by Colonial to the firm.

In contrast, Lillo testified that all the files it stored belonged to Simpson, the

firm was Simpson's firm, and Simpson and her secretary were the only members

of the firm with whom Colonial communicated. Nonetheless, while it was

unclear whether all payments on the account "came from [the] firm[,]" all the

invoices submitted by Colonial to support its claim were billed to the firm, not

Simpson.     Further, Colonial could not produce a record storage service

agreement or any writing evidencing that Simpson promised to be personally

liable for the charges.

      In an oral decision, the judge credited Lillo's testimony and determined

although there was no written storage agreement, there was "an oral agreement"

for services dating back to 1993 between Colonial and the firm of which

Simpson, by her own admission, was a shareholder. The judge found Colonial

proved that monthly unpaid storage fees had accrued from Colonial's retention

of the firm's records and Colonial's continuous attempts to obtain payment went


                                                                            A-1994-20
                                        3
unheeded. Although there was no written storage agreement indicating whether

the services were contracted in the name of the firm or Simpson, because

Simpson failed to produce any documentation "delineating the nature of the

[shareholder agreement] []or absolving her of any personal liability," the judge

rejected "Simpson's testimony that as a shareholder, she [held] no personal

liability for the fees . . . accumulated on behalf of the firm." Instead, based on

her reading of N.J.S.A. 14A:17-8, the judge concluded shareholders of a

professional corporation are "personally and fully liable and accountable for any

act and for professional services rendered on behalf of the corporation." As a

result, the judge found Simpson personally liable for the unpaid fees due

Colonial and entered a memorializing order of judgment for the amount sought

in Colonial's complaint. This appeal followed.

      On appeal, Simpson argues that as a shareholder in Stein Simpson &

Rosen, she was not liable for debts that did not arise out of the performance of

"professional services" by her or the firm under N.J.S.A. 14A:17-8. Simpson

asserts because Colonial did not claim any professional services were rendered

in connection with the unpaid storage fees nor allege she misused the

corporation, the judge erred in finding her liable for "any act" of the corporation.

Additionally, Simpson argues there was no evidence presented at trial that she


                                                                              A-1994-20
                                         4
had undertaken financial responsibility for the services provided by Colonial in

her personal or individual capacity.      Simpson contends the fact that Lillo

testified the stored files belonged to her personally does not deprive her "of the

protective shield of the corporation nor . . . operate to make [her] liable for its

debts."

      Ordinarily, "'we do not disturb the factual findings and legal conclusions

of the trial judge'" in a bench trial "'unless we are convinced that they are so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice.'" Seidman v.

Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011) (quoting In re Tr. Created

By Agreement Dated December 20, 1961, ex rel. Johnson, 194 N.J. 276, 284

(2008)). However, "[q]uestions of law receive de novo review." Allstate Ins.

Co. v. Northfield Med. Ctr., P.C., 228 N.J. 596, 619 (2017) (citing Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)). Here,

we agree with Simpson that the judge misapplied the protection against personal

liability afforded under N.J.S.A. 14A:17-8 and the resulting imposition of

personal liability on her was error.

      N.J.S.A. 14A:17-8 provides:

            Any officer, shareholder, agent or employee of a
            professional corporation . . . shall remain personally

                                                                             A-1994-20
                                        5
            and fully liable and accountable for any negligent or
            wrongful acts or misconduct committed by him, or by
            any person under his direct supervision and control,
            while rendering professional service on behalf of the
            corporation in this State to the person for whom such
            professional service was being rendered; provided, that
            the personal liability of shareholders of a professional
            corporation, in their capacity as shareholders of such
            corporation, shall be no greater in any aspect than that
            of a shareholder-employee of a corporation organized
            under the provisions of the Business Corporation Act
            of New Jersey, exclusive of this act.

      Thus, under N.J.S.A. 14A:17-8, a shareholder cannot escape personal

liability for her own negligence or misconduct while rendering services on

behalf of a professional corporation. See Lederman v. Prudential Life Ins. Co.

of Am., Inc., 385 N.J. Super. 324, 347 (App. Div. 2006) ("Under both New York

and New Jersey law, a shareholder of a professional corporation is only liable

for his own negligent or wrongful misconduct or the conduct of an employee he

supervises." (citing N.J.S.A. 14A:17-8)).        However, shareholders of a

professional corporation, in their capacity as shareholders, have the same

protections from liability that a shareholder of any other corporation would

have. N.J.S.A. 14A:17-8.

      "'[A] primary reason for incorporation is the insulation of shareholders

from the liabilities of the corporate enterprise.'" Richard A. Pulaski Constr. Co.

v. Air Frame Hangars, Inc., 195 N.J. 457, 472 (2008) (quoting N.J. Dep't of

                                                                            A-1994-20
                                        6
Env't. Prot. v. Ventron Corp., 94 N.J. 473, 500 (1983)). To that end, N.J.S.A.

14A:5-30(2) declares "[u]nless otherwise provided in the articles of

incorporation, a shareholder of a corporation is not personally liable for the acts

of the corporation, except that a shareholder may become personally liable by

the reason of his own acts or conduct." For example, "'[a]n individual may be

liable for corporate obligations if he was using the corporation as his alter ego

and abusing the corporate form in order to advance his personal interests.'" Sean

Wood, L.L.C. v. Hegarty Grp., Inc., 422 N.J. Super. 500, 517 (App. Div. 2011)

(quoting Casini v. Graustein (In re Casini), 307 B.R. 800, 811 (Bankr. D.N.J.

2004)). Thus, "[w]here the corporate form is used by individuals for the purpose

of evading the law, or for the perpetuation of fraud, the courts will not permit

the legal entity to be interposed so as to defeat justice." Karo Mktg. Corp., v.

Playdrome Am., 331 N.J. Super. 430, 442 (2000) (quoting Trachman v.

Trugman, 117 N.J. Eq. 167, 170 (Ch. Div. 1934)).

      Here, Colonial was not a client of the firm and produced no evidence to

show Simpson, in her personal capacity, was a party to the storage service

agreement it maintained with the firm.       Instead, the record showed all of

Colonial's invoices for services rendered identified the firm as the debtor, not

Simpson personally. Further, the judge did not find the firm was Simpson's alter


                                                                             A-1994-20
                                        7
ego or that Simpson had abused the corporate form.               See Marascio v.

Campanella, 298 N.J. Super. 491, 502 (App. Div. 1997) (holding a shareholder

who allegedly paid some corporate obligations from a personal checking account

did not provide a basis for piercing the corporate veil to impose personal liability

on the shareholder); Arrow Mfg. Co., v. Levinson, 231 N.J. Super. 527, 533-34

(App. Div. 1989) (setting aside a judgment because there was insufficient

evidence to pierce the corporate veil and hold the individual personally liable

for the corporate debt). Consequently, as an attorney-shareholder, Simpson had

no personal liability for the firm's unpaid invoices for storage services.

Undoubtedly, Colonial has the right to sue the firm and obtain a judgment

against it.2 However, on these facts, contrary to the judgment entered in favor

of Colonial, Simpson is not personally liable for the storage fees.

      Reversed.




2
  In fact, the judge found "because the firm [had] not formally dissolved," both
"Simpson and the firm" remained "responsible for the balance due . . . to
Colonial."
                                                                              A-1994-20
                                         8